Title: [James Monroe] to James Madison, 8 February 1830
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak hill
                                
                                Feby 8 1830
                            
                        
                         
                        I have recd. yours of the 30th Jany. communicating the decision of Mr Lomax, to accept the office of Judge in
                            the Genl. Ct, & proposing to retain the professorship in the University, with liberty to perform the duties of the
                            other trust, till the end of the current session. I entirely concur with you, in the sentiment which you have expressed,
                            which is to comply with his proposal.
                        
                            
                                
                            
                        
                    